       Case 2:18-cv-01835-MHH Document 189 Filed 04/30/21 Page 1 of 4                     FILED
                                                                                 2021 Apr-30 PM 02:33
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

JAMES JOHNSON, JR., and                )
ERICKA JOHNSON,                        )
                                       )
      Plaintiffs,                      )
                                       )
v.                                     )
                                       )       Case No.: 2:18-cv-01835-MHH
ABF FREIGHT SYSTEM, INC.,              )
and MARK EUGENE                        )
MASSINGILL,                            )
                                       )
                                       )
      Defendants.                      )


DEFENDANTS’ REPLY BRIEF IN SUPPORT OF THEIR FOURTEENTH
                   MOTION IN LIMINE


      COME NOW Defendants ABF Freight System, Inc. and Mark Eugene

Massingill, by and through the undersigned counsel, and submit the following reply

brief in support of their Fourteenth Motion in Limine. (Doc. 105).

      First, Plaintiffs misstate which parties have the burden of proof regarding the

application of hearsay exceptions to the accident report. The proponent of evidence

bears the burden of proof to show that the hearsay rule is inapplicable to challenged

evidence. Bourjaily v. United States, 483 U.S. 171, 176 (1987) (“[W]e hold that

when preliminary facts relevant to Rule 801(d)(2)(E) are disputed, the offering party

must prove them by a preponderance of the evidence.”). Because Plaintiffs seek to
{DOC# 00727842}                            1
       Case 2:18-cv-01835-MHH Document 189 Filed 04/30/21 Page 2 of 4




admit the accident report into evidence, they have the burden to show that an

exception to the rule against hearsay applies. (See Doc. 75, p. 8).

      Second¸ several federal courts in Alabama have excluded accident reports

from evidence in cases premised on diversity jurisdiction due to Alabama’s

prohibition against the admission of such reports. Nooney v. Taylor Pallets &

Recycling, No. 1:17-cv-01519-SGC, 2020 WL 1083147, 2020 U.S. Dist. LEXIS

37275, at *3-4 (N.D. Ala. Mar. 4, 2020); Quarles v. Tenn. Steel Haulers, Inc., No.

2:17-CV-308-WKW, 2019 WL 758616, 2019 U.S. Dist. LEXIS 26628, at *16-17

(M.D. Ala. Feb. 20, 2019); Bowden v. Lincoln County Health Sys., No. CV-05-S-

2503-NE, 2007 U.S. Dist. LEXIS 118715, at *3-4 (N.D. Ala. Mar. 22, 2007). Thus,

Defendant’s Fourteenth Motion in Limine is supported by federal authority, as well

as the Alabama appellate opinions cited in the Motion. The Mazer opinion cited by

Plaintiffs is distinguishable because that case concerned a diversity suit under

Florida law, not Alabama law. United Techs. Corp. v. Mazer, 556 F.3d 1260, 1268

(11th Cir. 2009). Furthermore, the Mazer Court affirmed the district court’s

exclusion of hearsay statements in an investigation report and declined to address

whether other portions of the report could be admissible under a hearsay exception.

Id. at 1278.

      Third, Plaintiffs have provided the Court no evidence from which it could find

that any portion of the accident report was based on the responding officer’s personal

{DOC# 00727842}                           2
       Case 2:18-cv-01835-MHH Document 189 Filed 04/30/21 Page 3 of 4




observations, rather than hearsay from Mr. Johnson or Mr. Massingill. Plaintiffs

have not deposed Officer G.D. Armstead nor obtained an affidavit from him.

Plaintiffs have not even filed the accident report for the Court’s review, much less a

redacted version of the report that they would seek to admit into evidence.

Accordingly, Plaintiffs can only speculate that portions of the accident report would

be admissible due to Officer Armstead’s personal observations. Plaintiffs’

speculations are insufficient to meet their burden of proof that one or more portions

of the accident report are admissible under exceptions to the rule against hearsay.

                                       Respectfully submitted,

                                       /s/ Thomas L. Oliver, II
                                       Thomas L. Oliver, II (ASB-3153-R53T)
                                       Robert A. Arnwine, Jr. (ASB-5964-B65A)
                                       Dennis O. Vann, Jr. (ASB-5854-I61U)
                                       Attorneys for Defendants

OF COUNSEL:
CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
E-mail:     toliver@carrallison.com
            rarnwine@carrallison.com
            dvann@carrallison.com




{DOC# 00727842}                           3
       Case 2:18-cv-01835-MHH Document 189 Filed 04/30/21 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 30th day of April, 2021, I have served a copy of
the above and foregoing on counsel for all parties by:

          Facsimile transmission;
          Hand Delivery;
        _ Electronic Mail;
          Placing a copy of same in the United States Mail, properly
          addressed and first class postage prepaid to; and/or
        X Using the Alafile or CM/ECF system which will send
          notifications of such to the following:

Eric Tiebauer
The Tiebauer Law Offices, LLC
P.O. Box 1421
4363 Highway 45 North
Waynesboro, Mississippi 39367
Telephone: (601) 735-5222
Facsimile: (601) 735-5008

Jason M. Baer
Baer Law, LLC
3000 Kingman Street
Suite 200
Metairie, LA 70006
Telephone: (504) 372-0111
Facsimile: (504) 372-0151

Jason F. Giles
The King Firm
2912 Canal Street
New Orleans, LA 70119
Telephone: (504) 909-5464

                                      s/ Thomas L. Oliver, II
                                      Of Counsel


{DOC# 00727842}                         4
